DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 13 of U.S. Patent No. 10,560,226 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 7, and 13 of the application with claims 1, 6, and 13 of the patent, claims 1, 7, and 13 of the application are anticipated by patent claims 1, 6, and 13 in that claims 1, 6, and 13 of the patent contain all the limitations of claims 1, 7, and 13 of the application. Claims 1, 7, and 13 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


II.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson et al. (US 2009/0147738 A1) hereinafter Larsson.
1.	Regarding claims 1, 7, and 13 – Larsson discloses generating, by a first network element, an indication information of a data packet to be discarded, wherein the indication information comprises a sequence number of the data packet; and sending, by the first network element, the indication information that instructs a second network element to discard the data packet indicated by the indication information, wherein the second network element is configured to transmit the data packet to a terminal, refer to Figures 7, 8, 9, and paragraphs [0072], [0075], [0079], [0082], [0088], [0099], [0101] to [0104], [0107]. Larsson discloses a first network element (transmitter/base station) which receives status of a data packet, and the first network element transmitting a flush message which comprises a sequence number of the data packet and list of sequence numbers to be discarded, refer to Figures 7b, 8c and paragraphs [0072], [0075], [0101] to [0104], [0107], and Table 1.
2.	Regarding claims 2, 8, and 14 – Larsson discloses the indication information includes a list of sequence numbers for a plurality of data packets to be discarded, refer to paragraphs [0101] to [0104], [0107].

4.	Regarding claims 4, 10, and 16 – Larsson discloses the indication information comprises a list of interval segments, refer to paragraphs [0099], [0101] to [0104], [0107], [0113].
5.	Regarding claims 5, 11, and 17 – Larsson discloses the first network element includes a centralized unit (CU) and the second network element includes a distributed unit (DU), refer to Figures 9, 12, and paragraphs [0053], [0079], [0080], [0131].
6.	Regarding claims 6, 12, and 18 – Larsson discloses the first network element sends the indication information to the second network element via a fronthaul interface, refer to Figure 9 and paragraphs [0053], [0079].

Allowable Subject Matter

Claims 19, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo

/John Pezzlo/
Primary Examiner, Art Unit 2465